Title: From Abigail Smith Adams to Harriet Welsh, 8 September 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy Sep’br 8th 1815—
				
				By your note last Evening I conclude you had not received my Letter by the post of fryday which I expected to have reachd you the Same day—it containd a Letter from me to mr Adams to go by the vessel which is up for London, and which I then expected would Sail on Sunday,I inclosed a dollar requesting a supply of paper, to be sent me last evening, the P. and I are quite exhausted—I want a quire of out Side wraping paper with it—The Letter from Caroline came after the last mail was gone. in the cover She Says all well the 2d of October, and Susan had a Letter from utica 27 Sep’br all well there—I wish to Send mr Channings Letter to mr Adams be so good as to get it for me. John expected to Sail to day. my Letters went last week to him. John Gray is going in one of the Galens. I Shall write by him. when he John wrote me last, he had not received his commission, tho he hourly expected it. I wrote him, by no means to go without it, least he Should have the same fate with William—we are in pretty good health here except mr judge Adams who has one of the voilent colds and coughs—and She is very unwell, with a similar complaint, I want to get Martha to make me a slip like that which She made for Caroline—I will request you to get the cambrick and lace for it, and pray her to do it directly. I inclose a two dollar Bill—I think we must provide for a pr. twins I beleive She will have two—or one half grown up—I really feel more anxious for her than I ever did before—let me hear from you as formerlyyour affecly
				
					A Adams
				
				
					is there any Havannah White Sugar at what price? or good Brown. let me know—
				Mr Holly preaches the weather so rainy and damp that I dared not venture out. we did not know of it till noon so Sir had Letters to write and Susan was indisposed so was Louisa and he preached to bare walls almost.
			